Case 1:16-bk-11985-MT        Doc 304 Filed 01/18/19 Entered 01/18/19 14:58:26             Desc
                               Main Document Page 1 of 6

  1
    M. Jonathan Hayes (Bar No. 90388)
  2 RESNIK HAYES MORADI LLP
    17609 Ventura Blvd., Suite 314
  3 Encino, CA 91316                                           FILED & ENTERED
    Telephone: (818) 285-0100
  4 Facsimile: (818) 855-7013
    jhayes@rhmfirm.com                                               JAN 18 2019
  5
    Attorneys for Debtor
  6 Samuel James Esworthy                                       CLERK U.S. BANKRUPTCY COURT
                                                                Central District of California
                                                                BY Gonzalez DEPUTY CLERK
  7
  8                                                      CHANGES MADE BY COURT
                             UNITED STATES BANKRUPTCY COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12 In re                                         ) Case No. 1:16-bk-11985-MT
                                                 )
13                                               ) Chapter 11
           SAMUEL JAMES ESWORTHY,                )
14                                               ) ORDER CONFIRMING DEBTOR’S
                                                 ) THIRD AMENDED PLAN OF
15                                     Debtor. ) REORGANIZATION
                                                 )
16                                               )
                                                 ) Confirmation Hearing
17                                               ) Date: December 12, 2018
                                                 ) Time: 9:30 a.m.
18                                               ) Place: Courtroom 302
                                                 )        21041 Burbank Boulevard
19                                               )        Woodland Hills, CA 91367
                                                 )
20                                               )
            The hearing on confirmation of the Third Amended Chapter 11 Plan of
21
      Reorganization (hereinafter the “Plan”)[Docket No. 268] of Debtor and Debtor-in-
22
      Possession, Samuel James Esworthy (the “Debtor”), took place on December 12, 2018,
23
      before the Honorable Maureen Tighe, United States Bankruptcy Judge. Appearances are
24
      noted on the record.
25
            Upon consideration of Debtor’s Plan Confirmation Brief (Docket No. 297), two
26
      Objections to the Plan from U.S. Bank National Assn, secured creditor on the Debtor’s
27
      Ben Ave rental property (Class 5) and U.S. Bank National Assn secured creditor on the
28
Case 1:16-bk-11985-MT      Doc 304 Filed 01/18/19 Entered 01/18/19 14:58:26             Desc
                             Main Document Page 2 of 6

  1 Millbury Ave rental property (Class 4), and there being Plan Treatment Stipulations with
  2 Fay Servicing on the Inyo rental property, Bank of New York Mellon on the Delano
  3 property, and three Plan Stipulations with Wells Fargo Bank on properties at MacLaren,
  4 Weidner and Renault, the declarations and evidence submitted with the Plan Confirmation
  5 Brief in connection therewith; the record in Debtor’s Chapter 11 case; after colloquy
  6 between counsel and the Court at the hearing, the oral clarifications set forth on the record
  7 at the hearing, for the reasons stated by the Court on the record and good cause appearing
  8 therefore, the Court finds:
  9         1.          That the requirements for confirmation set forth in 11 U.S.C. §1129(a)
10 have been satisfied;
11          2.          That the Plan complies with the applicable provisions of Chapter 11 of
12 the Code;
13          3.          That the Debtor, as proponent of the Plan, has complied with the
14 applicable provisions of the Code;
15          4.          That the Plan has been proposed in good faith and not by any means
16 forbidden by law;
17          5.          That any payment made or promised by Debtor for services or for costs
18 and expenses in, or in connection with the case or in connection with the Plan and incident
19 to the case, have been disclosed to the Court; and
20          6.          Any such payment made before confirmation of the Plan is reasonable or
21 if such payment is to be fixed after confirmation of the Plan, such payment is subject to the
22 approval of the Court as reasonable;
23          7.          That with respect to each class, each holder of a claim or interest of such
24 class has accepted the Plan or will receive or retain under the Plan on account of such
25 claim or interest property of value, as of the effective date of the Plan, that is not less than
26 the amount that such holder would so receive or retain if the Debtor were to liquidate
27 under Chapter 7;
28
Case 1:16-bk-11985-MT      Doc 304 Filed 01/18/19 Entered 01/18/19 14:58:26           Desc
                             Main Document Page 3 of 6

  1         8.         That with respect to each class, such class has accepted the Plan or such
  2 class is not impaired under the Plan;
  3         9.         That as to any class that has not accepted the Plan and is impaired, all
  4 the elements of §1129(b) have been met;
  5         10.        That, except to the extent that the holder of a particular claim has agreed
  6 to a different treatment of such claim, the Plan provides that with respect to claim of a kind
  7 specified in §507(a)(1) of the Code, on the effective date of the Plan, the holder of such
  8 claim will receive on account of such claim cash equal to the allowed amount of such
  9 claim or has agreed to treatment otherwise;
10          11.        That at least one class of claims has accepted the Plan, determined
11 without including any acceptance of the Plan by an insider holding an claim of such class;
12 and
13          12.        That confirmation of the Plan is not likely to be followed by the
14 liquidation or the need for further financial reorganization of the Debtor or any successor
15 to the Debtor under the Plan, unless such liquidation or reorganization is proposed in the
16 Plan.
17          IT IS ORDERED that:
18          1.     The Plan filed by the Debtor is hereby CONFIRMED and APPROVED by
19 this Court, subject to the minor modifications to the treatment of the Classes 4 and 5 as set
20 forth herein.
21          2.     Paragraph 4 of the Plan entitled “Default” under the Section “Effect of
22 Confirmation of the Plan” (Designated “F” in the Plan), is clarified to provide that if a
23 default occurs before this case has been closed, the creditor shall file a Declaration re
24 Default with the Court, and if the default has not been cured within ten days after that
25 filing, the creditor may proceed without the need to obtain relief from stay or further order
26 of the court. If the case has been closed, the creditor may proceed pursuant to its rights
27 under non-bankruptcy law.
28
Case 1:16-bk-11985-MT     Doc 304 Filed 01/18/19 Entered 01/18/19 14:58:26             Desc
                            Main Document Page 4 of 6

  1         3.     As to Class 4 and 5, the Debtor shall timely pay all property taxes directly to
  2 the County of Los Angeles and maintain the insurance required under the loan documents.
  3         4.     As to Class 4, this Order confirms that the total balance owed by the Debtor
  4 to Nationstar is $316,796.96 as of December 13, 2018. Based on that amount of claim, the
  5 amount of the monthly payment to Nationstar shall be $1,700.63.
  6         5.     As to Class 5, the amount of the monthly payment to the Class 5 creditor
  7 shall be $1,677.85. Also as to Class 5, the Default remedies contained in Class 5,
  8 beginning on line 26 of page 13 of the Plan, shall control. The Class 5 Creditor shall not
  9 be required to comply with the default provisions contained in Section F.4 of the Plan.
10          6.     Upon the substantial consummation of the Plan, Debtor shall file an
11 application for a final decree as required by Federal Rule of Bankruptcy Procedure 3022;
12          7.     The Court will retain jurisdiction over this bankruptcy case until a final
13 decree is entered by the Court;
14          8.     Consistent with the provisions of the Plan, the effective date of the Plan shall
15 be the first day that is fourteen (14) calendar days following the entry of this Order, with
16 Plan payments starting on the first day of the following month, unless otherwise agreed to
17 by the parties and approved by the Court;
18          9.     Costs owing by the Debtor to the Court Clerk, if any, shall be paid forthwith
19 if not already paid. Fees owing to the Office of the United States Trustee, if any, will be
20 paid until the issuance of the final decree;
21          10.    A Post Confirmation Status Conference will take place on
22 June 26, 2019 at 10:00 a.m.; and
23          11.    Not later than June 14, 2019, Debtor must file a post confirmation status
24 hearing explaining what progress has been made toward consummation of the confirmed
25 Plan. The post confirmation status report shall be filed with the Court and served on the
26 United States Trustee, all secured creditors, the twenty (20) largest unsecured creditors,
27 and those parties who have requested special notice. The post confirmation status report
28
Case 1:16-bk-11985-MT          Doc 304 Filed 01/18/19 Entered 01/18/19 14:58:26         Desc
                                 Main Document Page 5 of 6

  1 must comply with the provisions of Local Bankruptcy Rule 3020-1(b), be supported by
  2 evidence, and contain at least the following information:
  3          a)      A schedule listing for each debt and each class of claims; the total amount
  4          required to be paid under the Plan; the amount required to be paid as of the date of
  5          the post confirmation status report; the amount actually paid as of the date of the
  6          post confirmation status report; and the deficiency, if any, in required payments;
  7          b)      A schedule of any and all postconfirmation tax liabilities that have accrued
  8          or come due, and a detailed explanation of payments thereon;
  9          c)      Reorganized Debtor’s projections as to his continuing ability to comply with
10           the terms of the Plan;
11           d)      An estimate of the date for Plan consummation and application for final
12           decree; and
13           e)      Any other pertinent information needed to explain the progress toward
14           completion of the confirmed Plan.
15
      ###
16
17
18
19
20
21
22
23
24    Date: January 18, 2019
25
26
27
28
Case 1:16-bk-11985-MT   Doc 304 Filed 01/18/19 Entered 01/18/19 14:58:26   Desc
                          Main Document Page 6 of 6
